Mitchell, J.
Suit by Ball and others against Wright on a note, payable in a .bank in this State, signed by the defendant as maker, and endorsed by the payee to the plaintiffs before maturity. The defendant complains of the ruling of the court in sustaining a demurrer to his cross-complaint, in which he set up facts upon which he asked that the note sued on be cancelled.
There was no exception to the ruling of the court of which complaint is now made. There is, therefore, no question in the record.
The judgment is affirmed, with costs.